Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 16, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2 and 5 are objected to because of the following informalities:  
In claim 2, line 2, for grammatical reasons, please replace “be parallel” with                        --parallel--.
In claim 2, line 5, for clarity, please replace “the center leg” with --each center leg--.
In claim 5, line 5, for clarity, please replace “the edge leg” with --each edge leg--.
Appropriate correction is required.








Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 and 13: The term “both edges” lacks proper antecedent basis in the claims.  For the purposes of applying prior art, the Examiner interprets the term as “opposing edges.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IWAKAMI (U.S. Publication No. 2018/0309184).
IWAKAMI, in figure 3, discloses:
Claim 1: A vehicle antenna mounting system, comprising: an antenna circuit board (antenna substrate, para. [0029]); 5an antenna base (2) supporting the antenna circuit board; an antenna cover (4) covering the antenna circuit board; and a temporary mounting member (20) temporarily mounting the antenna base on a roof (500) of a vehicle body, wherein the antenna base has a mounting projection (110) 10protruding downwardly from a bottom surface of the antenna base, and a cavity (210a) defined in the mounting projection, the temporary mounting member is received in the cavity (para. [0029]), and the roof has a hole (510, fig. 5) into which the temporary mounting 15member is inserted (fig. 5).  
Claim 2: wherein the temporary mounting member includes: a head (21); 20a pair of center legs (24) extending from the center of the head; and a pair of edge legs (23) extending from both edges of the head, respectively.  
Claim 3: wherein the pair of center legs are spaced apart from each other and be parallel to each other (fig. 3), wherein each center leg is elastically bent and connected to the head, and 5wherein the center leg has a center retention barb provided on a bottom end thereof (fig. 3).
Claim 4: wherein each edge leg has an edge retention barb 10provided on a bottom end thereof (fig. 3).
Claim 12: wherein each edge leg further includes a straight portion extending vertically (fig. 3).  
Claim 13: wherein the temporary mounting member has a head (21) and 15an opening (22) provided in the head, and includes a pair of edge legs (23) extending from both edges of the head, respectively, and wherein a screw (50) passes through the opening and is screwed into the antenna base.  
Claim 2014: further comprising a stopper projection (30, the claim is broad enough that the claimed “stopper projection” is not limited to being part of the vehicle roof) protruding downwardly from a bottom surface of the roof along a peripheral edge of the hole.
Allowable Subject Matter
Claims 5-11 are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert Karacsony/Primary Examiner, Art Unit 2845